DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitobe et al. (US 20180024678 A1, hereafter Nitobe).


Regarding claim 1, Nitobe teaches a display device configured to alternately execute an operation in a display period and an operation in a detection period in a time division manner, the display period being a period in which image display is performed in a display region provided with a plurality of pixels each including a pixel electrode and a pixel transistor, the detection period being a period in which a detection target on the display region is detected (Fig. 5, [0074]-[0076], where there are display period and touch detection periods divided separately), the display device comprising: 
	scanning lines (46) coupled to gates of the pixel transistors (Fig. 2, [0060], where there are gate lines 46 connected to the sub pixels 42); 
	signal lines (44) coupled to either sources or drains of the pixel transistors (Fig. 2, [0060], where there are source lines 44 connected to the sub pixels); 
	a drive electrode (48) having pixel capacitors (57) between the drive electrode and the pixel electrodes, the pixel electrodes being coupled to the other ones of the sources and drains of the pixel transistors (Fig. 2, [0059]); 
	a scanning-line drive circuit (102) configured to supply scanning signals to the scanning lines (Fig. 11, [0106], where there is a gate driver 102); 
	a signal-line drive circuit (104) configured to supply pixel signals to the signal lines (Fig. 11, [0106]-[0107], where the RGB select switch applies image signals to the source lines); 
	a drive-electrode drive circuit (126) configured to supply, to the drive electrode, a common potential common to the pixel electrodes in the display period and supply an 39Docket No. PJDA-21026-US alternating-current drive signal to the drive electrode in the detection period (Fig. 11, 
	a power circuit (124, 28) configured to generate a first potential (VGHO) as a reference potential for a high potential of each scanning signal and a second potential (VGLO) as a reference potential for a low potential of each scanning signal, and supply the first potential and the second potential to the scanning-line drive circuit (Fig. 12, [0112], where the panel control signal generator generates signals through two voltage terminals 162 and 164; [0123]-[0124], where the terminals output positive output voltage VGHO and negative output voltage VGLO); 
	a first-potential supply line through which the first potential is supplied to the scanning-line drive circuit (Fig. 12, [0123], where there is a line connecting the panel control signal generator 124 and the gate driver 102); and 
	a second-potential supply line through which the second potential is supplied to the scanning-line drive circuit (Fig. 12, [0124], where there is a line connecting the panel control signal generator 124 and the gate driver 102), wherein 
	the power circuit operates such that a potential supply period is included in a low-potential period of the drive signal, the potential supply period being a period in which the first potential is supplied to the first-potential supply line and the second potential is supplied to the second-potential supply line (Fig. 14, [0131], where during a touch detection period there is applied both first and second potential to respective lines).

	Regarding claim 2, Nitobe teaches the display device according to claim 1, wherein the power circuit operates such that the potential supply period is provided for 

	Regarding claim 3, Nitobe teaches the display device according to claim 2, wherein the power circuit operates such that the potential supply period is provided for each predetermined number of the low-potential periods in the detection period (Fig. 14, [0131], where during a touch detection period there is applied the second potential in each detection period).

	Regarding claim 4, Nitobe teaches the display device according to claim 2, wherein the power circuit operates such that the potential supply period is provided for each low-potential period in the entire detection period (Fig. 14, [0131], where during a touch detection period there is applied the second potential in each detection period).

	Regarding claim 5, Nitobe teaches the display device according to claim 1, wherein the power circuit sets the first-potential supply line and the second-potential supply line to high impedance in the detection period except for the potential supply period.

	Regarding claim 7, Nitobe teaches the display device according to claim 1, wherein the signal-line drive circuit sets the signal line to high impedance in the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nitobe et al. (US 20180024678 A1, hereafter Nitobe) in view of Nakanishi et al. (US 20180348950 A1, hereafter Nakanishi).

	Regarding claim 6, Nitobe would show the display device according to claim 1, but Nitobe does not explicitly teach the display device wherein the scanning-line drive circuit sets the scanning line to high impedance in the detection period. However, this was well-known in the art as evidenced by Nakanishi ([0112], where both gate lines and data lines are set to a high impedance state during a detection operation). Fig. 13 of Nitobe shows, via switches 154 and 156, the capacity to set the gate line to a high impedance state but provides no accompanying disclosure describing this operation. Nitobe does already teach setting a source line to high impedance during a detection .

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692